___________

                                       No. 96-2134
                                       ___________

United States of America,                  *
                                           *
                Appellee,                  *   Appeal from the United States
                                           *   District Court for the
     v.                                    *   District of Minnesota.
                                           *
James Edward Kral,                         *         [UNPUBLISHED]
                                           *
                Appellant.                 *


                                       ___________

                        Submitted:     December 10, 1996

                              Filed:   January 7, 1997
                                       ___________

Before BOWMAN and HEANEY, Circuit Judges, and SMITH,1 District Judge.

                                       ___________

PER CURIAM.


     James Kral challenges the sufficiency of the evidence to support his
conviction for aiding and abetting possession with intent to distribute
methamphetamine, in violation of 21 U.S.C. § 841(a)(1) (1994).


     We have reviewed carefully the record and the parties' submissions
and have concluded that the evidence was clearly sufficient to support
Kral's conviction.          Accordingly, we affirm the judgment of the District
Court.2       See 8th Cir. R. 47B.




      1
      The Honorable Ortrie D. Smith, United States District Judge
for the Western District of Missouri, sitting by designation.
          2
       The Honorable James M. Rosenbaum, United States District
Judge for the District of Minnesota.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-